DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a FINAL REJECTION in response to applicant’s claim amendments/arguments filed February 28, 2022.  Claims 1, 3, 4, 6, 7, 11, and 12 are currently amended.  Claims 8-10 were previously withdrawn from consideration.  Claim 2 has been canceled.  Claims 1, 3-7, 11, and 12 are pending review in this correspondence.

Response to Amendment
	Rejection of claims 3-7 and 11-12 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is modified in view of applicant’s claim amendments.
	Rejection of claims 3-7 and 11-12 under 35 U.S.C. 112(a) for failing to comply with the written description requirement is modified in view of applicant’s claim amendments.
	Rejection of claims 3-7 and 11-12 under 35 U.S.C. 112(b) for being indefinite is modified in view of applicant’s claim amendments.
	Rejection of claims 1-5 and 11 as being anticipated by Jugdhuber (US 2004/0149052 A1) is modified in view of applicant’s claim amendments and cancelation of claim 2.
	Rejection of claims 6, 7 and 12 as being unpatentable over Jugdhuber (US 2004/0149052 A1) in view of Molitor et al (US 2008/0011042 A1) is modified in view of applicant’s claim amendments.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-7, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, applicant has recited the inclusion of a controller, but there is no mention of this terminology in the specification.  The examiner believes the applicant is referencing the disclosed ‘control unit,’ and if so, should consider the incorporation of language that more precisely defines what the recited controller corresponds to in the specification.
	With respect to claims 3 and 11, applicant has recited the inclusion of a manipulator, but there is no mention of this terminology in the specification.  The examiner believes the applicant is referencing the disclosed “manipulation unit,” and if so, should consider the incorporation of language that more precisely defines what the recited manipulator corresponds to in the specification.
	Claims 4-7, 11, and 12 are ultimately dependent upon claims 1 and 11, and thus, inherit the same deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jugdhuber (US 2004/0149052 A1).
With respect to claim 1, Jugdhuber discloses a proportioning device (1, See Fig. 1) comprising:
A pump (piston 5 guided in cylinder 6, See Para. 0036); and
A controller (electronic control 17, See Para. 0043) including a signal input device, the signal input device including a sensor (pressure sensor 12, See Paras. 0041 and 0043) configured to detect a user input and to convert the user input into a measured value, the controller being configured to control the pump unit as a function of the measured value, and the user input being an action of a force of a pressure change caused by a user (See Para. 0042-0043),
Wherein the pressure change is at least one of a change in an air pressure or a change in a pressure force at the signal input device (See Para. 0041 for discussion of the pressure sensor being associated with an actuation surface 13 of the actuating button 3 that is located outside; Para. 0044 discloses that the force for operating the actuating button 3 is directly led into the piston 5 via rod 4, and the existence and level of a force is detected via the pressure sensor 12).
With respect to claim 3, Jugdhuber discloses the inclusion of a manipulator (cylindrical casing 2 with syringe or pipette tip 10, See Paras. 0035, 0038-0039, and 0046) connected to the pump unit to permit medium to be moved by the pump unit at least along section of the manipulator.
With respect to claim 4, Jugdhuber discloses that the manipulator includes a media line (passage aperture 11) and an end piece (syringe or pipette tip 10) (See Paras. 0035, 0038-0039, and 0046).
With respect to claim 5, Jugdhuber discloses the inclusion of a capture region configured to capture a pipette tip that is formed on the end piece (See Para. 0030 for discussion of how the actuating device is coupled to a device for detaching and/or dropping a pipette tip and/or syringe; the invention also reduces the expenditure in force for detaching and/or dropping a pipette tip and/or syringe).
	With respect to claim 11, Jugdhuber discloses a method of operating a metering device (proportioning device 1), the method comprising:
	Generating a user input (pressure applied to actuation surface 13 of actuating button 3, See Para. 0041 and 0044), the user input being a pressure change at a signal input device (pressure sensor 12, See Paras. 0041 and 0043) of a control unit (electronic control 17, See Para. 0043) of the metering device;
	Detecting the user input by a sensor of the signal input device (See Para. 0044 for discussion of the existence and level of force being applied being detected via the pressure sensor 12);
	Converting the user input into a measured value;
	Generating a control command as a function of the measured value;
	Actuating a pump unit by the control command (See Para. 0044 for discussion of the control 17 controlling the driving motor 14 is response to the actuation force determined by the pressure sensor 12; as a consequence, the driving motor 14 propels the rod at a force with increases with an increase in force on the actuating button 3);
	Generating a pressure difference in a manipulator by the pump; and
	At least one of receiving or discharging a medium at least one of in or out of the manipulator (See Paras. 0045-46 for discussion of how release of the actuating button 3 allows the piston 5 to be moved back to their initial position by biased spring 9, and when the piston 5 is shifted downwards or upwards, air or liquid will be expelled or drawn in, respectively),
	Wherein the pressure change is at least one of a change in air pressure or a change in a pressure force at the signal input device (See Para. 0041 for discussion of the pressure sensor being associated with an actuation surface 13 of the actuating button 3 that is located outside; Para. 0044 discloses that the force for operating the actuating button 3 is directly led into the piston 5 via rod 4, and the existence and level of a force is detected via the pressure sensor 12).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jugdhuber (US 2004/0149052 A1) in view of Molitor et al (US 2008/0011042 A1).
Refer above for the disclosure of Jugdhuber.
With respect to claim 6, Jugdhuber fails to disclose the specifics of a media reservoir fluidically connected to the manipulator to permit the medium to be transported between the end piece and the media reservoir by the pump unit.
Molitor teaches an electronic metering apparatus, wherein a metering apparatus (1) has a housing (2) realized as a handle, with a longitudinal housing shaft (3) and a housing head (4).  The housing has a cone (5, interpreted as the end piece) at the lower end for putting up a pipette point (6). In the housing shaft, a drive (7) with an electric motor (8) is arranged.  Further, there is a cylinder (9, interpreted to be equivalent to the manipulation unit) with a longitudinally movable plunger (10) arranged therein, which is mechanically connected with the drive.  Via a connecting channel (11, interpreted as the media reservoir), the cylinder is connected to an opening at the end of the cone (See Paras. 0033-0034 and Fig. 1). 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the connecting channel of Molitor into the casing of Jugdhuber to provide for the application of more concentrated pressure to the medium being dispensed, thus allowing for more accurate volume dispensing.
With respect to claim 7, Jugdhuber fails to disclose that the controller is assigned at least one of a parameter list and database entries containing specific, selectable operating parameters for different media (refer to Claim interpretation section above pertaining to software/controller language).
Molitor teaches an electronic metering apparatus, wherein the apparatus has a data memory with memory locations for different calibration data concerning different pipette points and/or different liquids and/or different usage conditions (See Para. 0008).  The calibration data are calibration data for pipette points of different geometry (e.g. conical, cylindrical or with conical and cylindrical portions) and/or from different materials (e.g., PE, PP or PS) and/or with different surfaces (roughnesses, for instances) and/or calibration data for different liquids (for instance, ethanol, propanol) and/or for different types of liquids (e.g. glycerol-, protein solutions (See Para. 0012).  On account of the input or selected data, respectively, the control unit makes recourse to the assigned calibration data (See Para. 0018).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the data memory of Molitor into the controller of Jugdhuber for the purposes of enabling the metering device to make necessary adjustments with regard to how media is aspirated/dispensed based on the composition (i.e. viscosity, volatility, etc.).
With respect to claim 12, Jugdhuber fails to disclose that at least one of a base volume flow or a base volume pressure of the medium is set and generated in the manipulator to permit the at least one of the base volume flow or the base volume pressure to oppose capillary forces arriving at least in sections of the manipulator.  Para. 0030 of applicant’s specification discloses that current operating parameters can be modified according to the current operating conditions to support a precise manipulation of objects and/or samples.  By way of example, unwanted capillary effects of the pipette tip and/or the media line can be reduced by considering a current temperature of the medium, which influences the viscosity of the medium.
Molitor teaches an electronic metering apparatus, wherein the apparatus has a data memory with memory locations for different calibration data concerning different pipette points and/or different liquids and/or different usage conditions (See Para. 0008).  The calibration data are calibration data for pipette points of different geometry (e.g. conical, cylindrical or with conical and cylindrical portions) and/or from different materials (e.g., PE, PP or PS) and/or with different surfaces (roughnesses, for instances) and/or calibration data for different liquids (for instance, ethanol, propanol) and/or for different types of liquids (e.g. glycerol-, protein solutions (See Para. 0012).  Making recourse to the selected calibration data from the data memory, the control unit controls the drive motor such that the displacer element aspirates exactly as much liquid as is desired into the pipette point or ejects it from the same, respectively.  On account of the input or selected data, respectively, the control unit makes recourse to the assigned calibration data (See Para. 0018).  
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the data memory of Molitor into the method of metering of Jugdhuber such that varying fluids can be aspirated and/or dispensed most efficiently when their different properties are accounted for.

Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. Applicant has argued that Jugdhuber does not teach the pressure change is a change in air pressure (See Pg. 8 of applicant’s remarks/arguments filed February 28, 2022).  The examiner disagrees with applicant’s assertion.  Applicant has utilized the word “or,” which is being interpreted that only one of the situations recited must be met. Jugdhuber clearly discusses that the pressure change is a change in a pressure force at the signal input device (See Para. 0041 for discussion of the pressure sensor being associated with an actuation surface 13 of the actuating button 3 that is located outside; Para. 0044 discloses that the force for operating the actuating button 3 is directly led into the piston 5 via rod 4, and the existence and level of a force is detected via the pressure sensor 12).  If applicant intends to only have one of the scenarios considered, they should consider changing the language to reflect which parameter should be considered.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        July 12, 2022

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796